DETAILED ACTION
The Amendment filed June 14, 2022 has been entered. Claim 1 has been amended. Claim 14 has been added. Currently, claims 1-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Nicholas Coleman, Reg. No. 66,602 on 6/27/2022.

The application has been amended as follows:
Claim 3 is cancelled.

Allowable Subject Matter
Claims 1, 2, and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, Martin in view of Martin440 and Martin013 represents the best art of record. However, Martin in view of Martin440 and Martin013 fails to encompass all of the limitations of dependent claims 1 and 14.
Specifically, Martin in view of Martin440 and Martin013 fails to critically teach that the second measured wind speed is measured by an anemometer; or wherein the algorithm provides a multiplying correction y to be applied at each of the plurality of height segments given by: y= C x ha where h is the height in meters, C is a system dependent constant derived from calibration data and a is an exponential constant.
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 1 and 14 and the examiner can find no teachings for a method of improving performance of a SODAR system which specifically includes teach that the second measured wind speed is measured by an anemometer; or wherein the algorithm provides a multiplying correction y to be applied at each of the plurality of height segments given by: y= C x ha where h is the height in meters, C is a system dependent constant derived from calibration data and a is an exponential constant, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855